Citation Nr: 0948639	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  09-00 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel
INTRODUCTION

The Veteran had active military service from February 1968 to 
April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Veteran and his spouse appeared and testified at a 
videoconference hearing held before the undersigned Acting 
Veterans Law Judge in October 2009.

The issue of service connection for migraine headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

Resolving reasonable doubt, the Veteran's current tinnitus is 
related to noise exposure incurred during his military 
service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
tinnitus, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify 
and assist is necessary.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service treatment records are silent for diagnosis or 
complaint referable to tinnitus.  The Veteran's DD214 
indicates his military occupational specialty (MOS) was 
Aviation Boatswain's Mate (Fuel).  Other service records 
indicate the Veteran served on the USS Enterprise (CVA(N)65) 
from October 1970 until March 1972.

Post-service medical records, although containing multiple 
occupational audiograms, fail to show complaints of tinnitus.  
Complaint of tinnitus is only seen in one private treatment 
record in January 2007 related to an initial consultation 
with a chiropractor.  

The Veteran underwent VA audio examination in October 2008.  
He reported that his hearing loss and tinnitus made it 
difficult for him to understand conversation.  The Veteran 
denied loud noise exposure prior to service.  He reported 
exposure to loud noise while in service from jet engines in 
an enclosed space with hearing protection.  He also reported 
post-service occupational noise from driving a truck and 
explosions with hearing protection.  He denied any 
recreational noise exposure.  As for tinnitus, he reported 
constant bilateral ringing tinnitus with no known etiology.  
He was not willing to venture a guess or an estimate as to 
when it began, even after repeated prompting by the examiner.  
The examiner noted that entry audiogram from January 1968 
indicated hearing within normal limits bilaterally, no exit 
audiogram, and numerous audiograms from the Pine Bluff 
Arsenal hearing conservation showing varying amounts of 
hearing loss dating from March 1978 to November 2005.  

Audiometric evaluation revealed mild to moderate 
sensorineural hearing loss from 3000 to 8000 Hertz in the 
right ear and moderate to severe sensorineural hearing loss 
from 3000 to 8000 Hertz in the left ear.  Diagnostic and 
clinical tests demonstrated negative Stengers for 3000 and 
4000 Hertz.  Acoustic immittance yielded Type A tympanograms 
and present ipsilateral acoustic reflexes for both ears 
indicating normal middle ear function.  The examiner stated 
that, without an exit audiogram, it is not possible to 
provide an opinion, other than one based upon speculation, 
concerning the relationship of the Veteran's hearing loss and 
tinnitus to his noise exposure while in service.

In his claim received in February 2006, the Veteran claimed 
service connection for "ringing in both ears" since 
December 1968.  None of his statements submitted in support 
of his claim provide details about his tinnitus.  However, 
the Veteran appeared and testified at a videoconference 
hearing in October 2009.  At this hearing, the Veteran 
testified that he had constant ringing in his ears.  He 
stated that he has had this so long that he could not tell 
exactly when it started, that it came on so gradually he did 
not notice it until it was fairly significant.  He also 
stated that he did not know what "tinnitus" was so he did 
not relate the ringing in his ears to be a medical problem 
until he was told otherwise.  As to noise exposure, he 
testified that he served 45 months on the USS Enterprise (an 
aircraft carrier) and was exposed to jets all day and humming 
motors all night.  Also, he said that aviation people were 
always put directly under the flight deck so that he could 
hear noise from the flight deck all night long.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; i.e., 
that he was exposed to loud noise in service and that he has 
had tinnitus since service.  Charles v. Principi, 16 Vet. 
App. 370 (2002) (finding the Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Further, the Veteran's statements regarding his in-service 
noise exposure are credible and consistent with the 
circumstances of his service as an Aviation Boatswain Mate 
(Fuel) on an aircraft carrier (the USS Enterprise).  See 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In 
view of the foregoing, the Board concludes that there is 
ample evidence in the record on appeal to show that the 
Veteran sustained acoustic trauma during active service.  
Moreover, the RO conceded noise exposure in service when it 
granted service connection for bilateral hearing loss. 
 
After carefully reviewing the evidence of record and 
resolving all reasonable doubt in his favor, the Board finds 
that the Veteran's current tinnitus cannot be reasonably 
disassociated from his in-service exposure to loud noises.  
Although the Veteran has not concretely identified the onset 
of his tinnitus as being in service, he has indicated that he 
has had it for so long that he cannot remember never having 
it.  Furthermore, the Board finds that the Veteran had 
significant long-term exposure to noise in service without an 
indication in the service records that he used any ear 
protection even though he reported use of ear protection at 
the VA examination.  Although there is medical evidence of 
the Veteran's post-service occupational noise exposure, it is 
clear from this evidence that the Veteran was maintained in a 
hearing conservation program and was issued ear protection 
that was required whenever he was working in a noisy 
environment.  In fact, at least one note indicates that the 
Veteran should be watched closely to ensure his compliance 
with the use of ear protection given his loss of hearing 
acuity on annual audiometric exams.    

Finally, the Board notes that the RO granted the Veteran 
service connection for bilateral hearing loss based on the 
same claim of noise exposure and on a finding of actual 
hearing loss in service in a December 2008 rating decision.  
The fact that the Veteran has been granted compensation for a 
service-related hearing loss adds to the credibility of his 
contention that his tinnitus is related to service because 
'an associated hearing loss is usually present' with 
tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the 
Patient with Ear Problems.   
 
Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the 
Veteran currently has tinnitus that was incurred during his 
active military service as a result of exposure to loud 
noises.  Accordingly, service connection for tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303. 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that remand of the Veteran's claim of 
entitlement to service connection for migraine headaches is 
necessary for additional development.

First, the Board notes that, at the October 2009 hearing, the 
Veteran testified that he had recently been given 
prescription medication by his doctor that had helped 
alleviate his headaches.  He also testified that this 
treatment was at the VA medical facility in Pine Bluff, 
Arkansas.  These treatment records may be highly probative to 
the Veteran's claim as there is no other medical evidence to 
establish the presence of a current disability.  In addition, 
VA records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the RO 
should obtain the Veteran's VA treatment records from the 
Pine Bluff VA medical facility.

Second, the Board finds that a VA examination is necessary in 
order to confirm a diagnosis of migraine headaches and to 
obtain a nexus opinion.  The Veteran's service treatment 
records show the Veteran received treatment in service for 
migraine headaches from November 1970 through April 1971.  In 
July 1971, he was seen with complaints of headaches with 
insidious onset when anxious.  The assessment was tension 
headaches, not migraines.  He was prescribed Fiorinal.  In 
September 1971, he was seen again with complaints of 
headaches, and that the Fiorinal was not helping.  He was 
prescribed Darvon.  However, the March 1972 report of the 
Veteran's separation examination fails to show any complaints 
or findings of migraines or tension headaches.  

The Veteran and his spouse testified at the October 2009 
hearing that the start of the Veteran's headaches was in 
service, and that he has continued to have migraine-type 
headaches since his separation from service for which he 
initially used Darvon (was given a big bottle when he 
separated from service and then prescribed by his private 
physician) to relieve them but, after the death of his 
private physician in 1990, he began using over-the-counter 
medications such as Aleve.  Thus, the Veteran and his spouse 
testified to a continuity of symptomatology since the 
Veteran's separation from service.

For these reasons, the Board finds that a VA examination is 
in order.  The Veteran is hereby advised that it is incumbent 
upon him to submit to a VA examination if he is applying for 
VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from 
the VA medical facility in Pine Bluff, 
Arkansas, for treatment for complaints 
related to migraine headaches.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

2.  After all additional available evidence 
has been obtained, schedule the Veteran for 
an appropriate VA examination.  The claims 
file must be provided to and reviewed by the 
examiner, who must indicate in his/her report 
that said review has been accomplished.  A 
complete history should be elicited from the 
Veteran, and recited in the examination 
report.

After reviewing the claims file and examining 
the Veteran, the examiner should identify any 
currently present headache disorder, to 
include migraine and or tension-type.  The 
examiner should then offer an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any currently present headache disorder 
is related to any disease or injury incurred 
during service.  The examiner should 
specifically address whether the current 
disorder is related to the treatment seen in 
the service treatment records.  In addition, 
in rendering an opinion, the examiner must 
address the Veteran's report of a continuity 
of symptoms since service.  A complete 
rationale should be given for all conclusions 
and opinions expressed in a legible report.  

3.  Thereafter, the Veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J.  K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


